Exhibit 10.3

EXECUTION COPY

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

By and Among

Davison Petroleum Products, L.L.C., Davison Transport, Inc., Transport Company,

Davison Terminal Service, Inc., Sunshine Oil & Storage, Inc.

(Unitholders)

And

Genesis Energy, L.P.

(Partnership)

Dated as of

July 25, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Definitions    1 2.    Mandatory Shelf Registration    4 3.    Demand
Registration    4 4.    Piggy-back Registration    5 5.    Underwritten
Offerings    6 6.    Registration Procedures    7 7.    Holdback Agreement    12
8.    Lockup Agreement    13 9.    Stop Transfer Instructions and Legends    14
10.    Rule 144    14 11.    Indemnification; Contribution    15 12.   
Representations and Warranties    17 13.    Assignment of Registration Rights   
18 14.    Miscellaneous    19

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) dated as of July 25, 2007,
(the “Closing Date”) is by and among Genesis Energy, L.P., a Delaware limited
partnership (the “Partnership”), and Davison Petroleum Products, L.L.C., a
Louisiana limited liability company, Davison Transport, Inc., a Louisiana
corporation, Transport Company, an Arkansas corporation, Davison Terminal
Service, Inc., a Louisiana corporation and Sunshine Oil and Storage, Inc., a
Louisiana corporation (each a “Unitholder” and collectively the “Unitholders”).

INTRODUCTION

A. The Partnership and the Unitholders, among others, are parties to that
certain Contribution and Sale Agreement dated as of April 25, 2007, as amended
by Amendment No. 1 dated as of July 25, 2007 (the “Contribution Agreement”),
whereby the Unitholders have agreed to sell and contribute to the Partnership
the assets so described in the Contribution Agreement.

B. In consideration of the sale and contribution of such assets, the Partnership
will pay a specified amount of cash consideration and will issue a specified
number of common units to the Unitholders.

C. The ability of the Unitholders to freely trade such units may be limited by
applicable securities Laws and this Agreement.

D. In order to improve the transferability and liquidity of such units, the
Partnership is willing to provide certain registration rights with respect
thereto, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, for and in consideration of the premises, covenants and
agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby confirmed, the
parties hereto agree as follows:

AGREEMENT

1. Definitions. In addition to the terms defined elsewhere herein, the following
terms shall have the meanings set forth below:

“Act” means the Securities Act of 1933, as amended, or any successor federal
statute, and the rules and regulations thereunder of the Commission or any
successor Governmental Authority, all as shall be in effect at the time of
determination.

“Action” means any action, appeal, petition, plea, charge, complaint, claim,
suit, demand, litigation, arbitration, mediation, hearing, inquiry,
investigation or similar event, occurrence, or proceeding.

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. For purposes of this definition, the term “control”
(including its derivatives) means the ability to direct the management or
policies of such Person by ownership of voting interest, contract or otherwise
and shall be construed as such term is used in the rules promulgated under the
Act.

“Agreement” has the meaning assigned to it in the preamble.

 

1



--------------------------------------------------------------------------------

“Best Efforts” means best efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable expense.

“Closing Date” has the meaning assigned to it in the preamble.

“Commission” means the Securities and Exchange Commission.

“Contribution Agreement” has the meaning assigned to it in the Introduction.

“Davison Group Member” means each of James E. Davison, James Davison, Jr., Todd
Davison, Steven Davison and their respective spouses and direct descendants.

“Davison Securities” means, so long as it is beneficially owned by a Davison
Group Member, each Unit, upon original issuance thereof, and at all times
subsequent thereto, including upon the transfer thereof by the original Holder
or any subsequent Holder, and each unit or other security issued in respect of
any Registrable Security because of or in connection with any dividend,
distribution, split or purchase in any rights offering or in connection with any
exchange for or replacement of such security or any combination of units,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to such securities.

“Demand Registration” has the meaning assigned to it in Section 3(a).

“Demand Registration –Davisons” has the meaning assigned to it in Section 3(a).

“Demand Registration –General” has the meaning assigned to it in Section 3(a).

“Effectiveness Target Date” has the meaning assigned to it in Section 2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any and
successor federal statute, and the rules and regulations thereunder of the
Commission or any successor Governmental Authority, all as shall be in effect at
the time of determination.

“Free Writing Prospectus” means a free writing prospectus, as defined in Rule
405 under the Act.

“Governmental Authority” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county, municipal, local,
or foreign government or other similar recognized organization or body
exercising similar powers or authority.

“Holdback Period” has the meaning assigned to it in Section 7(a)(ii).

“Holder” means, (i) with respect to any matter covered by this Agreement other
than a Demand Registration—Davisons, to the extent it is a holder of Registrable
Securities, the Unitholder of such Registrable Securities and each permitted
successor and assign thereof and (ii) with respect to any matter relating to a
Demand Registration—Davisons, the Davison Group Member that beneficially owns
such security.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Act.

“Law” means any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order, or other similar authority enacted, adopted, promulgated, or applied by
any Governmental Authority, each as amended and now and hereinafter in effect.

 

2



--------------------------------------------------------------------------------

“Partnership” has the meaning assigned to it in the preamble.

“Permitted Free Writing Prospectus” is defined in Section 6(c).

“Permitted Transfer” means a Transfer by a Holder to (i) one of its Affiliates
that remains an Affiliate of such Holder and who is beneficially owned only by
Davison Group Members or (ii) the stockholder(s), member(s) or other equity
owner(s) of any Holder in connection with a dividend, split, distribution or
reorganization pursuant to which all equity owners of such Holder receive a
proportionate share of such dividend, split, distribution or other security;
provided, however, that in the case of (i) and (ii) above, each such Holder
receiving securities in such Transfer becomes a party to, and assumes the
obligations of a Holder, under this Agreement in a written form reasonably
acceptable to the Partnership.

“Person” means an individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization or Governmental Authority (or any
department, agency or political subdivision thereof).

“Registrable Security” means each Unit, upon original issuance thereof, and at
all times subsequent thereto, including upon the transfer thereof by the
original Holder or any subsequent Holder, and each unit or other security issued
in respect of any Registrable Security because of or in connection with any
dividend, distribution, split or purchase in any rights offering or in
connection with any exchange for or replacement of such Registrable Security or
any combination of units, recapitalization, merger or consolidation, or any
other equity securities issued pursuant to any other pro rata distribution with
respect to the Registrable Securities, until the earliest to occur of:

 

  (i) the date on which it has been sold pursuant to a registration statement or
sold pursuant to Rule 144;

 

  (ii) the date on which it is saleable, in the opinion of counsel to the
Partnership, without registration under the Act, pursuant to Rule 144(k);

 

  (iii) the date on which it is saleable, without restriction, pursuant to an
available exemption from registration under the Act; or

 

  (iv) the date on which it is sold to the Partnership or its subsidiaries.

“Registration” means any registration pursuant to this Agreement, including
pursuant to the Shelf Registration Statement, a Mandatory Registration or a
piggy-back registration.

“Registration Expenses” has the meaning assigned to it in Section 6(f).

“Registration Statement” means any registration statement the Partnership files
with the Commission that is covered by this Agreement.

“Shelf Registration Statement” means a “shelf” Registration Statement on a form
provided for in this Agreement filed by the Partnership covering the resale of
Registrable Securities.

“Transfer” has the meaning assigned to it in Section 7(a)(i).

“Unitholders” has the meaning assigned to it in the Preamble.

 

3



--------------------------------------------------------------------------------

“Units” means 13,459,209 common units of the Partnership issued on the Closing
Date to the Unitholders pursuant to the terms of the Contribution Agreement.

“Withdrawn Demand Registration” shall have the meaning assigned to it in
Section 3(c).

“Withdrawn Request” shall have the meaning assigned to it in Section 3(c).

2. Mandatory Shelf Registration. (a) Shelf Registration. Within 120 days after
the Closing Date, the Partnership shall file with the Commission a Shelf
Registration Statement providing for the resale of Registrable Securities. The
Shelf Registration Statement shall be on Form S-3 pursuant to Rule 415 under the
Act if the Registrable Securities, the underlying transactions and the
Partnership satisfy the eligibility requirements therefore. Otherwise, the Shelf
Registration Statement shall be on a form and pursuant to such rules as the
Partnership reasonably deems appropriate.

(b) Effectiveness. Subject to the provisions of this Section 2, the Partnership
shall use its Best Efforts to cause the Shelf Registration Statement to be
declared effective prior to the 180 days after the Closing Date (the
“Effectiveness Target Date”) and shall use its Best Efforts to keep such Shelf
Registration Statement continuously effective, supplemented and amended to the
extent necessary to assure that it is available for resale of the Registrable
Securities by the Holders and that it conforms in all material respects with the
requirements the Act, in each case during the entire period beginning on the
first date such Shelf Registration Statement shall first be declared effective
under the Act and ending on the first date on which there are no Registrable
Securities; provided, however, that the Partnership shall have the option to
continue to make the Shelf Registration Statement available to the Holders after
such date in lieu of filing a Demand Registration Registration Statement.

3. Demand Registration. (a) Request for Non-Shelf Registration. Subject to the
limitations contained in this Agreement (including Section 6), at any time
during any period on or after the Effectiveness Target Date during which the
Partnership has not satisfied its obligations under Section 2 or has not
otherwise elected to make the Shelf Registration Statement available (subject to
the Best Efforts limitations and the other limitations contemplated by this
Agreement, including those contained in Section 6(d)) to the Holders, the
Holder(s) of at least a majority in aggregate number of Registrable Securities
then outstanding may make a written request to the Partnership for Registration
under the Act pursuant to this Section 3 of all or part of its or their
Registrable Securities (a “Demand Registration—General”). In addition, subject
to the limitation contained in this Agreement (including Section 6), at any time
during the term of this Agreement when there are no Registrable Securities, the
Holder(s) of at least a majority in aggregate number of Davison Securities then
outstanding may make a written request to the Partnership for Registration under
the Act pursuant to this Section 3 of all or part of its or their Davison
Securities (a “Demand Registration—Davison” and, together with a Demand
Registration—General, a “Demand Registration”). Such Demand Registration request
will specify the aggregate number of Partnership securities proposed to be sold
and will also specify the intended method of disposition thereof. Within 10 days
after receipt of such request, the Partnership will give written notice of such
Registration request to all other Holders and include in such Registration all
Partnership securities with respect to which the Partnership has received
written requests for inclusion therein within 10 days after the receipt by the
applicable Holder of the Partnership’s notice.

 

4



--------------------------------------------------------------------------------

(b) Required Registrations. The Partnership is obligated to effect a Demand
Registration only to the extent the Partnership is required to effect an
underwritten offering pursuant to Section 5(b) (in addition to any piggy-back
Registration in which Holders may participate pursuant to Section 4).
Notwithstanding anything contained in this Agreement to the contrary, the
Partnership shall not be obligated to effect more than one Demand Registration
at any one time.

(c) Effective Demand Registration. A Registration will not count as a Demand
Registration for the purposes of Section 3(b) until it has become effective. Any
noneffective Registration shall not constitute a Demand Registration for the
purposes of Section 3(b) unless each Holder (whether or not included in such
Registration) consents to such noneffective Registration counting as a Demand
Registration, in which case the Partnership shall pay the Registration Expenses.
A request for Demand Registration may be withdrawn prior to the filing of the
Demand Registration Registration Statement (a “Withdrawn Request”) by the
Holders participating in such demand and a Demand Registration Registration
Statement may be withdrawn up to the time of effectiveness or, if applicable,
pricing, by the Holders participating in such Registration (a “Withdrawn Demand
Registration”), and such withdrawal shall be treated as a Demand Registration
which shall have been effected pursuant to this Section 3(c), unless the
applicable Holders who submitted the request for Demand Registration reimburse
the Partnership for its reasonable out-of-pocket Registration Expenses relating
to the preparation and, if filed prior to the withdrawal, filing of such Demand
Registration Registration Statement (to the extent actually incurred); provided,
however, that if a Withdrawn Request or Withdrawn Demand Registration is made
(A) because of a material adverse change in the business, financial condition or
prospects of the Partnership, or (B) because the sole or lead managing
underwriter advises that the amount of Registrable Securities to be sold in such
offering be reduced pursuant to this Agreement by more than twenty percent
(20%) of the Registrable Securities to be included in such Registration
Statement, or (C) because of the postponement of such registration pursuant to
Section 6(d), then such withdrawal shall not be treated as a Demand Registration
effected pursuant to this Section (and shall not be counted toward the number of
Demand Registrations), and the Partnership shall pay all Registration Expenses
in connection therewith. Any Holder requesting inclusion in a Demand
Registration may, at any time up to the time of effectiveness or, if applicable,
pricing of the Demand Registration Registration Statement revoke such request by
delivering written notice to the Partnership revoking such requested inclusion.
For the avoidance of doubt, a piggy-back Registration shall not count as a
Demand Registration.

4. Piggy-back Registration. Subject to the limitations contained in this
Agreement (including Section 6) and the last sentence of this paragraph, if the
Partnership proposes to file a registration statement under the Act with respect
to an offering by it for its own account of any class of security (other than a
registration statement on Form S-4 or S-8 or successor forms thereto or filed in
connection with an exchange offer or an offering of securities solely to the
Partnership’s existing unitholders), then the Partnership shall in each case
give written notice of such proposed filing to the Holders at least 20 days
before the anticipated filing date, and such notice shall offer such Holders the
opportunity to register such number of Registrable Securities as each such
Holder may request. Upon the written request of any Holder of Registrable
Securities made within 5 days of receipt of such notice, the Partnership shall
use its Best Efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit the Holders requested to be included in
the Registration of such offering to include such securities in such offering on
the same terms and conditions as any similar securities of the

 

5



--------------------------------------------------------------------------------

Partnership included therein. Notwithstanding the foregoing, if in the managing
underwriter’s or underwriters’ opinion, the total amount or kind of securities
which the Holders, the Partnership and any other Persons intend to include in
such offering is sufficiently large to materially and adversely affect the
success or offering price of such offering, then the amount or kind of
securities to be offered for the accounts of Holders shall be reduced pro rata
to the extent necessary to reduce the total amount of securities to be included
in such offering to the amount recommended by such managing underwriter;
provided, however, that if securities are being offered for the account of other
Persons as well as the Partnership, such reduction shall not represent a greater
fraction of the number of securities intended to be offered by Holders than the
fraction of similar reductions imposed on such other Persons other than the
Partnership over the amount of securities they intended to offer. The Holders’
piggy-back registration rights under this Agreement shall expire at the same
time on which the Demand Registration—General rights expire.

5. Underwritten Offerings. (a) If either (i) at any time during the term of this
Agreement during which there are Registrable Securities, the Holders of a
majority in aggregate number of Registrable Securities so elect, or (ii) at any
time during the term of this Agreement during which there are no Registrable
Securities, the Holders of a majority in aggregate number of Davison Securities
so elect, then an offering of such securities pursuant to any Demand
Registration or any particular offering under the Shelf Registration Statement
shall be in the form of an underwritten offering. If any Registration pursuant
to the Shelf Registration Statement or any Demand Registration is in the form of
an underwritten offering, such Registration shall be in the form of a firm
commitment undertaking, and the Holders of a majority in aggregate number of
applicable securities to be registered will select and obtain the investment
banker or investment bankers and manager or managers that will administer the
offering; provided, however, that such investment bankers and managers must be
reasonably satisfactory to the Partnership. No Holder may participate in any
underwritten Registration hereunder unless such Holder (a) agrees to sell its
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements (i.e. a majority in
aggregate number of the Holders participating in any such Registration pursuant
to the Shelf Registration Statement or any Demand Registration or the applicable
Persons pursuant to a piggy-back Registration) and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements. If the managing underwriter or underwriters of such offering
advise the Partnership and the Holders in writing that in their opinion the
aggregate number of Registrable Securities requested to be included in such
offering is sufficiently large to materially and adversely affect the success or
offering price of such offering, the Partnership will include in such
Registration only the aggregate number of such applicable securities which in
the opinion of such managing underwriter or underwriters can be sold without any
such material adverse effect, and such securities shall be allocated pro rata
among the Holders on the basis of the number of applicable securities requested
to be included in such Registration by their Holders.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained in the Agreement to the contrary, the
Partnership shall not be required to conduct an underwritten offering pursuant
to this Agreement (i) prior to July 1, 2008, (ii) with respect to any offering
that would result in net proceeds of less than $30 million to the participating
Holders, (iii) more than once during any calendar year or (iv) more than five
times in the aggregate. In the event of an underwritten offering conducted as
contemplated in Section 5(a), the Partnership shall enter into a standard
underwriting agreement with the underwriters and shall:

 

  A. upon request, furnish to the Holders and each underwriter, if any, in such
substance and scope as they may reasonably request and as are customarily made
by the Partnership to underwriters in primary underwritten offerings, upon the
date of closing of any sale of applicable securities in an Underwritten
Offering:

 

  (x) an officer’s certificate, dated the date of such closing, confirming, as
of the date thereof, such matters as such parties may reasonably request;

 

  (y) opinions, each dated the date of such closing, of counsel (inside and
outside) to the Partnership covering such matters as are customarily covered in
legal opinions to underwriters in connection with primary underwritten offerings
of securities by the Partnership; and

 

  (z) customary comfort letters, dated the date of such closing, from the
Partnership’s independent accountants (and from any other accountants whose
report is contained or incorporated by reference in the Shelf Registration
Statement), in the customary form and covering matters of the type customarily
covered in comfort letters to underwriters in connection with primary
underwritten offerings of securities; provided, that if the Partnership has used
its Best Efforts to obtain such letters, the Partnership shall not be
responsible if the accountants do not agree to deliver same;

 

  B. set forth in full in the underwriting agreement, if any, indemnification
provisions and procedures which provide rights no less protective than those set
forth in Section 11 hereof with respect to all parties indemnified; and

 

  C. deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with clause (A) above and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Holders pursuant to this clause (i).

6. Registration Procedures. (a) In connection with any Registration Statement,
the Partnership will use its Best Efforts to effect the Registration of such
applicable securities upon the terms and conditions hereof to permit the sale of
such applicable securities by Holders thereof in accordance with the intended
method of disposition thereof as quickly as practical (subject to the terms of
this Agreement), and in connection with any such request, the Partnership will
as expeditiously as practical:

(i) Subject to any notice by the Partnership in accordance with this
Section 6(a)(i) of the existence of any fact or event of the kind described in
Section 6(a)(iii)D, upon the occurrence of any event that would cause any
Registration Statement or the related prospectus or prospectus supplement (A) to
contain a material misstatement or omission or (B) not be effective and usable
for resale of Registrable Securities, the Partnership shall file promptly an
appropriate amendment or supplement to or a document to be incorporated by
reference into such Registration Statement or a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the

 

7



--------------------------------------------------------------------------------

case of clause (A), correcting any such misstatement or omission, and, in the
case of either clause (A) or (B), use its Best Efforts to cause any such
amendment to be declared effective and such Registration Statement and the
related prospectus or prospectus supplement to become usable for their intended
purposes as soon as practicable thereafter.

(ii) Prepare and file with the Commission such amendments and post-effective
amendments to any Registration Statement as may be necessary to keep such
Registration Statement effective as provided in this Agreement; cause the
related prospectus to be supplemented by any required prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 under the Act, and to comply
fully with the applicable provisions of Rules 424 and 430A under the Act in a
timely manner; and comply with the provisions of the Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the prospectus.

(iii) Advise the underwriter(s), if any, and, in the case of sub-clauses (A),
(B) and (C) below, the applicable Holders promptly and, if requested by such
Persons, to confirm such advice in writing:

 

  A. when the prospectus or any prospectus supplement or post-effective
amendment has been filed, and, with respect to such Shelf Registration Statement
or any post-effective amendment thereto, when the same has become effective;

 

  B. of any request by the Commission for amendments to any Registration
Statement or amendments or supplements to the prospectus or for additional
information relating thereto;

 

  C. of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement under the Act or of the suspension
by any state securities commission of the qualification of the Registrable
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes; or

 

  D. of the existence (but not the nature) of any fact or the happening of any
event, during the effective period, that makes any statement of a material fact
made in any Registration Statement, the related prospectus, any amendment or
supplement thereto, or any document incorporated by reference therein untrue, or
that requires the making of any additions to or changes in any Registration
Statement, the related prospectus or any amendment or supplement thereto in
order to make the statements therein not misleading.

If at any time the Commission shall issue any stop order suspending the
effectiveness of any Registration Statement, or any state securities commission
or other regulatory authority shall issue an order suspending the qualification
or exemption from qualification of the Registrable Securities under state
securities or Blue Sky Laws, the Partnership shall use its Best Efforts to
obtain the withdrawal or lifting of such order at the earliest possible time.

 

8



--------------------------------------------------------------------------------

(iv) Furnish to counsel for the Holders and each of the underwriter(s), if any,
before filing with the Commission, a copy of any Registration Statement and
copies of any prospectus included therein or any amendments or supplements to
either of any Registration Statement or prospectus (other than documents
incorporated by reference after the initial filing of any Registration
Statement), which documents will be subject to the review of such counsel and
underwriter(s), if any, for a period of not less than three business days, and
the Partnership will not file a Registration Statement relating to any Demand
Registration or the Shelf Registration Statement or any prospectus or any
amendment or supplement to any such Registration Statement prospectus (other
than documents incorporated by reference) to which such counsel or the
underwriter(s), if any, shall reasonably object within three business days after
the receipt thereof.

(v) Make available pursuant to a confidentiality and non-use agreement at
reasonable times for inspection by one or more representatives of the Holders
any underwriter, if any, participating in any distribution pursuant to any
Registration Statement, and any attorney or accountant retained by the Holders
or any of the underwriter(s), all financial and other records, pertinent
corporate documents and properties of the Partnership as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities and to supply all information reasonably requested by any such
representative or representatives of the Holders, underwriter, attorney or
accountant in connection with such Registration Statement after the filing
thereof and before its effectiveness; provided, however, that the Holders shall
be responsible for ensuring that any such information shall be kept confidential
and not used for any purpose other than as contemplated hereby.

(vi) If requested by the Holders or the underwriter(s), if any, in connection
with any Registration pursuant to the Shelf Registration Statement or any Demand
Registration incorporate in the relevant Registration Statement or prospectus,
pursuant to a prospectus supplement or post-effective amendment if necessary,
such non-confidential information as the Holders and underwriter(s), if any, may
reasonably request to have included therein, including: (1) information relating
to the “Plan of Distribution” of the applicable securities, (2) information with
respect to the number of applicable securities being sold, (3) the purchase
price being paid therefor and (4) any other terms of the offering of the
applicable securities to be sold in such offering; and make all required filings
of such prospectus supplement or post-effective amendment as soon as reasonably
practicable after the Partnership is notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment.

(vii) Furnish to the Holders and each of the underwriter(s), if any, without
charge, at least one copy of any Registration Statement, as first filed with the
Commission, and of each amendment thereto (and any documents incorporated by
reference therein or exhibits thereto (or exhibits incorporated in such exhibits
by reference) as such Person may request in writing).

(viii) Deliver to the Holders and each of the underwriter(s), if any, without
charge, as many copies of the prospectus (including each preliminary prospectus)
and any amendment or supplement thereto as such Persons reasonably may request.

 

9



--------------------------------------------------------------------------------

(ix) Before any public offering of applicable securities, cooperate with the
Holders, the underwriter(s), if any, and their respective counsel in connection
with the Registration and qualification of the applicable securities under the
securities or Blue Sky Laws of such jurisdictions as the Holders or
underwriter(s), if any, may reasonably request and do any and all other acts or
things necessary or reasonably advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Shelf Registration
Statement; provided, however, that the Partnership shall not be required (A) to
register or qualify as a foreign limited partnership or a dealer of securities
where it is not now so qualified or to take any action that would subject it to
the service of process in any jurisdiction where it is not now so subject or
(B) to subject itself to taxation in any such jurisdiction if it is not now so
subject.

(x) Cooperate with the Holders and the underwriter(s), if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends (unless required
by applicable securities Laws); and enable such Registrable Securities to be in
such denominations and registered in such names as the Holders or the
underwriter(s), if any, may reasonably request within a reasonable time before
any sale of Registrable Securities made by such underwriter(s).

(xi) Use its Best Efforts to cause the Registrable Securities covered by any
Registration Statement to be registered with or approved by such other U.S.
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter(s), if any, to consummate the disposition of
such Registrable Securities, subject to the proviso in clause (j) above.

(xii) If any fact or event contemplated by Section 6(a)(iii)D hereof shall exist
or have occurred, use its Best Efforts to prepare a supplement or post-effective
amendment to any applicable Registration Statement or related prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of Registrable Securities,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading.

(xiii) Provide CUSIP numbers for all Registrable Securities not later than the
effective date of any applicable Shelf Registration Statement and provide the
transfer agent with certificates for the Registrable Securities that are in a
form eligible for transfer in accordance with applicable requirements.

(xiv) Cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter that is
required to be retained in accordance with the rules and regulations of the
NASD.

(xv) Otherwise use its Best Efforts to comply with all applicable rules and
regulations of the Commission and all reporting requirements under the rules and
regulations of the Act and the Exchange Act.

(b) The Holders agree that, upon receipt of any notice from the Partnership of
the existence of any fact of the kind described in Section 6(a)(iii)D hereof,
the Holders will, and will

 

10



--------------------------------------------------------------------------------

use its Best Efforts to cause any underwriter(s) in an underwritten offering to,
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement until:

(i) the Holders have received copies of the supplemented or amended prospectus
contemplated by Section 6(a)(viii) hereof; or

(ii) the Holders are advised in writing by the Partnership that the use of the
prospectus may be resumed.

If so directed by the Partnership, the Holders will deliver to the Partnership
(at the Partnership’s expense) all copies, other than permanent file copies then
in the Holders’ possession, of the prospectus covering such Registrable
Securities that was current at the time of receipt of such notice of suspension.

(c) Each Holder shall furnish to the Partnership in writing, as soon as
practicable after the Closing Date, the information specified in Items 507 and
508 of Regulation S-K under the Act and any other information reasonably
requested by the Partnership for inclusion in any Registration Statement
pursuant to the Act and covered by this Agreement. Notwithstanding Sections 2(a)
or 3(a), the Partnership shall not be required to file any such Registration
Statement or include any Holder in any Registration Statement until such Holder
has complied with the immediately preceding sentence. In addition, each Holder
shall promptly furnish to the Partnership (i) any additional information
required to be disclosed in such Registration Statement in order to make the
information previously furnished to the Partnership by the Holders not
materially misleading and (ii) any additional information as may be reasonably
requested by the Partnership for inclusion in any new prospectus or prospectus
supplement or post-effective amendment. Each Holder executing this Agreement
represents that it has not prepared or had prepared on its behalf or used or
referred to, and agrees that it will not prepare or have prepared on its behalf
or use or refer to, any Free Writing Prospectus, and has not distributed and
will not distribute any written materials in connection with the offer or sale
of the Registrable Securities without the prior express written consent of the
Partnership and, in connection with any underwritten offering, the underwriters.
Any such Free Writing Prospectus consented to by the Partnership and the
underwriters, as the case may be, is hereinafter referred to as a “Permitted
Free Writing Prospectus.” The Partnership represents and agrees that it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus, including in respect of timely
filing with the Commission, legending and record keeping. The Partnership will
use its commercially reasonable efforts to furnish a copy of any proposed
Permitted Free Writing Prospectus to Holders participating in a Registration
(but excluding any piggy-back Registration) not later than two (2) business days
prior to such filing.

(d) Periods Where no Registration is Required. Notwithstanding anything to the
contrary in this Agreement, the Partnership will not be required to keep
effective, file, amend or supplement any Registration Statement or to register
(and the Holders will not be permitted to Transfer pursuant to any Registration
Statement) any Registrable Securities pursuant to this Agreement: (i) during a
reasonable period of time, not to exceed 90 days, following the distribution of
other securities pursuant to a registered underwritten public offering if such
offering was commenced prior to the time the Partnership receives the request
contemplated by this Agreement or (ii) during a reasonable period of time, not
to exceed 60 consecutive days or 90 days in any calendar year, after which the
Partnership has determined that an event has occurred and is continuing and a
Registration of Registrable Securities pursuant to this

 

11



--------------------------------------------------------------------------------

Agreement would in the Partnership’s reasonable judgment, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or the
Partnership reasonably determines that the disclosure of such event at such time
would or could reasonably be expected to either (A) have a material adverse
effect on the business or prospects of the Partnership and its subsidiaries,
taken as a whole, or (B) adversely affect a financing, acquisition or material
transaction (existing or planned). Each Holder, by its acceptance of a
Registrable Security, agrees to hold in confidence any communication by the
Partnership relating to an event described in Section 6(d).

(e) No other Person, including the Partnership (but excluding another Holder),
shall be permitted to offer securities under the Shelf Registration Statement or
any such Demand Registration unless (i) Holders of a majority of the Registrable
Securities requesting to participate in such Registration shall consent in
writing or (ii) the Partnership has an obligation to include such securities in
such Registration.

(f) The Partnership shall be responsible for all Registration expenses incident
to the Partnership’s performance of or compliance with this Agreement, including
all registration and filing fees, fees and expenses of compliance with
securities or Blue Sky Laws (including fees and disbursements of the
Partnership’s counsel in connection with blue sky qualifications of the
Registrable Securities), rating agency fees, printing expenses, messenger and
delivery expenses, internal expenses (including all salaries and expenses of its
officers and employees performing legal or accounting duties), the fees and
expenses incurred in connection with the listing of the securities to be
registered on each securities exchange on which similar securities issued by the
Partnership are then listed, and fees and disbursements of counsel for the
Partnership and its independent certified public accountants (including the
expenses of any special audit or “comfort” letters required by or incident to
such performance), securities acts liability insurance (if the Partnership
elects to obtain such insurance), the fees and expenses of any special experts
retained by the Partnership in connection with such Registration, fees and
expenses of other persons retained by the Partnership, reasonable fees and
expenses of one (1) counsel (who shall be reasonably acceptable to the
Partnership) for the Holders incurred in connection with each Registration
hereunder, except for any underwriting fees, discounts or commissions or
transfer taxes attributable to the sale of Registrable Securities and any
reasonable out-of-pocket expenses of the Holders (or the agents who manage their
accounts, except for fees of counsel other than those fees specifically referred
to in this Section 6(f) and excluding travel expenses (all such included
expenses being herein called “Registration Expenses”).

7. Holdback Agreement. (a) Restrictions on Sale by Holders of Partnership
Securities.

(i) Each Holder agrees not to, and to cause its Affiliates not to, Transfer any
legal or beneficial interest in any Units, Registrable Securities or any other
Partnership interests issued in respect thereof in violation of the Act or any
other applicable securities Law. For purposes of this Agreement the term
“Transfer” means any action by a Holder or its Affiliates to lend, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any legal
or beneficial interest in any Units, Registrable Securities or any other
Partnership interests issued in respect thereof.

 

12



--------------------------------------------------------------------------------

(ii) To the extent not inconsistent with applicable Law, each Holder of
Partnership securities whose securities are included in a Registration Statement
agrees not (and to cause its Affiliates not) (x) to effect any Transfer or
distribution of any securities of the Partnership, or any securities convertible
into or exchangeable or exercisable for such securities, or (y) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of securities of the Partnership,
including a sale pursuant to Rule 144 under the Act, during the 7 days prior to,
and during the 90 day period beginning on, the closing of any registered
offering of Partnership securities (the “Holdback Period”), if and to the extent
requested by the Partnership in the case of a non-underwritten public offering
or if and to the extent requested by the managing underwriter or underwriters in
the case of an underwritten public offering; provided, however, that if the
Partnership, its general partner or the ultimate parent of its general partner
or any subsidiary of such ultimate parent is or becomes subject to a shorter
lock-up period or receives more advantageous terms relating to the lock-up
period under any lock-up agreement (including as a result of any discretionary
waiver or termination of the restrictions of any or all of such agreements by
the Partnership or the underwriters), then the Holdback Period shall be such
shorter period and also on such more advantageous terms. The provisions of this
Section 7 shall not apply to the Transfer of any securities to an underwriter
pursuant to an underwritten offering.

(b) Restrictions on Sale by the Partnership and Others. The Partnership agrees
not to effect any public sale or distribution of any securities similar to those
being registered, or any securities convertible into or exchangeable or
exercisable for such securities (other than any such sale or distribution of
such securities in connection with any merger, conversion or consolidation by
the Partnership or any subsidiary thereof or the acquisition by the Partnership
or a subsidiary thereof of the capital stock or other equity or all or
substantially all of the assets or any other person or entity or in connection
with an employee stock option or benefit plan), during the 7 days prior to, and
during the 90 day period beginning on, the closing date of any underwritten
offering in which the Holders of Partnership securities are participating
pursuant to a Registration Statement (except as part of such Registration), if
and to the extent requested by the managing underwriter or underwriters thereof.

8. Lockup Agreement. The Holders, jointly and severally, agree not to (and to
cause their Affiliates not to) Transfer any legal or beneficial interests in any
Units, Registrable Securities, or other securities issued by the Partnership in
respect of any such securities because of or in connection with any dividend,
distribution, split or purchase in any rights offering or in connection with any
exchange for or replacement of such security or any combination of units,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to any Units or
Registrable Securities, except for Permitted Transfers and except to the extent
such securities are released for Transfer as provided below:

 

     Incremental      Percentage Released:     Units Released

On the Closing Date

   20 %   2,691,842

On the date of the:

    

12 month anniversary of Closing Date

   20     2,691,842

18 month anniversary of Closing Date

   20     2,691,842

24 month anniversary of Closing Date

   30     4,037,762

36 month anniversary of Closing Date

   10     1,345,921           

Total

   100 %   13,459,209           

 

13



--------------------------------------------------------------------------------

9. Stop Transfer Instructions and Legends. The Partnership may adopt any
procedures and take any steps it deems reasonably necessary to prevent any
Transfers of Units, Registrable Securities or other securities issued by the
Partnership in respect of any such securities by Holders in violation of
Sections 7-8, including issuing stop transfer orders to its transfer agent. In
addition, each Holder acknowledges and agrees that each certificate representing
any Unit, Registrable Security or other security issued by the Partnership in
respect of any such security shall bear the following restrictive legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933 (AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR ANY
RULE OR REGULATION PROMULGATED THEREUNDER) OR AN OPINION OF COUNSEL SATISFACTORY
TO THE PARTNERSHIP’S COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
THE SUBMISSION TO THE PARTNERSHIP’S COUNSEL OF SUCH OTHER EVIDENCE AS MAY BE
SATISFACTORY TO THE PARTNERSHIP TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT
BE IN VIOLATION OF SAID ACT OF 1933.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER CONDITIONS, AS SPECIFIED IN THE REGISTRATION RIGHTS
AGREEMENT OF EVEN DATE HEREWITH AMONG GENESIS ENERGY, L.P., THE UNITHOLDER
LISTED ON THIS CERTIFICATE, AND OTHERS.”

10. Rule 144. The Partnership covenants that it will file the reports required
to be filed by it under the Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder; and it will take such further
action as any Holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Act within the limitation of the
exemptions provided by (a) Rule 144 under the Act, as such Rule may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the Commission. Upon the

 

14



--------------------------------------------------------------------------------

request of any Holder of Registrable Securities, the Partnership will deliver to
such Holder a written statement as to whether it has complied with such
requirements.

11. Indemnification; Contribution. (a) Indemnification by the Partnership. The
Partnership agrees to RELEASE, DEFEND, INDEMNIFY, PROTECT AND HOLD HARMLESS, to
the full extent permitted by law, each Holder of Registrable Securities, its
officers, directors and agents and each person or entity who controls such
Holder (within the meaning of the Act) against all losses, claims, damages,
liabilities and expenses caused by any untrue or alleged untrue statement of
material fact contained in any Registration Statement (or an amendment thereto),
prospectus or preliminary prospectus (or an amendment or supplement thereto), or
Issuer Free Writing Prospectus (or amendment or supplement thereto) or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in case of a
prospectus or preliminary prospectus, in the light of the circumstances under
which they were made) not misleading, except insofar as the same are caused by
or contained in any information with respect to such Holder furnished in writing
to the Partnership by such Holder expressly for use therein. The Partnership
will also indemnify any underwriters of the Registrable Securities, their
officers and directors and each person or entity who controls such underwriters
(within the meaning of the Act) to the same extent as provided above with
respect to the indemnification of the Holders of Registrable Securities.

(b) Indemnification by Holders. In connection with any Registration Statement in
which a Holder of Registrable Securities is participating, each such Holder will
furnish to the Partnership in writing such information with respect to such
Holder as is required to be included therein for use in connection with any such
Registration Statement (or an amendment thereto), prospectus or preliminary
prospectus (or an amendment thereto), or Issuer Free Writing Prospectus (or
amendment or supplement thereto) and agrees to RELEASE, DEFEND, INDEMNIFY,
PROTECT AND HOLD HARMLESS, to the extent permitted by law, the Partnership, and
its directors and officers, and affiliates of any of them (within the meaning of
the Act) against any losses, claims, damages, liabilities and expenses resulting
from any untrue or alleged untrue statement of a material fact or any omission
or alleged omission of a material fact required to be stated in Registration
Statement (or an amendment thereto), prospectus or preliminary prospectus (or an
amendment or supplement thereto), or Issuer Free Writing Prospectus (or
amendment or supplement thereto) or any amendment thereof or supplement thereto
or necessary to make the statements therein (in the case of a prospectus or
preliminary prospectus, in the light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission is contained in any information with respect to such
Holder so furnished in writing by such Holder expressly for use therein,
provided, however, that the aggregate amount which any such Holder shall be
required to pay pursuant to this Section 11(b) and Section 11(c) shall in no
case be greater than the amount of the net proceeds received by such person upon
the sale of the Registrable Securities pursuant to the Registration Statement
giving rise to such claim.

(c) Conduct of Indemnification Proceedings. Any person or entity entitled to
indemnification hereunder agrees to give prompt written notice to the
indemnifying party after the receipt by such person or entity of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which such person or entity

 

15



--------------------------------------------------------------------------------

will claim indemnification or contribution pursuant to this Agreement (but the
failure to so notify the indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent that it is not materially
prejudiced as a result thereof and in any event shall not relieve it from
liability which it may have otherwise than on account of this Section 11) and,
unless in the reasonable judgment of such indemnified party a conflict of
interest may exist between such indemnified party and the indemnifying party
with respect to such claim, permit the indemnifying party to assume the defense
of such claim with counsel reasonably satisfactory to such indemnified party.
Whether or not such defense is assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld). No
indemnifying party will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. If the indemnifying party is
not entitled to, or elects not to, assume the defense of a claim, it will not be
obligated to pay the fees and expenses of more than one (1) counsel with respect
to such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel or counsels.

(d) Contribution. If for any reason the indemnity provided for in this
Section 11 is unavailable to, or is insufficient to hold harmless, an
indemnified party, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, claims,
damages, liabilities or expenses (i) in such proportion as is appropriate to
reflect the relative benefits received by the indemnifying party on the one hand
and the indemnified party on the other or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, or provides a lesser sum to
the indemnified party than the amount hereinafter calculated, in such proportion
as is appropriate to reflect not only the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other but
also the relative fault of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations. The relative fault of such
indemnifying party and indemnified parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified parties; and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action, statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, abilities and expenses referred to above
shall be deemed to include, subject to the limitations set forth in this
Section 11(d), any legal or other fees or expenses reasonably incurred by such
party in connection with any investigation or proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 11 was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 11(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person or
entity guilty of fraudulent misrepresentation (within the

 

16



--------------------------------------------------------------------------------

meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

If indemnification is available under this Section 11, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 11(a) and Section 11(b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 11(d). Notwithstanding anything in this
Section 11(d) to the contrary, no indemnifying party (other than the Company)
shall be required pursuant to this Section 11(d) to contribute any amount in
excess of the net proceeds received by such indemnifying party for the sale of
Registrable Securities in the offering to which the losses, claims, damages or
liabilities of the indemnified parties relate, less the amount of any
indemnification payment made by such indemnifying party pursuant to Sections
11(b) and 11(c).

12. Representations and Warranties. (a) The Partnership herby represents and
warrants to the Holders as follows:

(i) The Partnership is an entity duly created, formed or organized, validly
existing, and in good standing under the Laws of the jurisdiction of its
creation, formation, or organization. There is no pending or, to the
Partnership’s knowledge, threatened action (or basis therefor) for the
dissolution, liquidation, insolvency, or rehabilitation of the Partnership.

(ii) The Partnership has the power and authority to execute and deliver this
Agreement and to perform and consummate the transactions contemplated herein.
The Partnership has taken all actions necessary to authorize the execution and
delivery of this Agreement, the performance of its obligations hereunder, and
the consummation of the transactions contemplated herein. This Agreement has
been duly authorized, executed, and delivered by, and is enforceable against,
the Partnership

(iii) The execution and the delivery of this Agreement by the Partnership and
the performance and consummation of the transactions contemplated herein by the
Partnership will not (i) breach any provision of its organizational documents,
(ii) breach any Law to which the Partnership is subject, (iii) breach any
contract or order to which the Partnership is a party or by which the
Partnership is bound or to which any of the Partnership’s assets is subject, or
(iv) require any approval, consent, ratification, permission, waiver or
authorization not already obtained, except in the case of clauses (ii),
(iii) and (iv) as would not have a material adverse affect on the ability of the
Partnership to perform its obligations hereunder and consummate the transactions
contemplated herein.

(b) Each Unitholder hereby represents and warrants, jointly and severally, to
the Partnership as follows:

(i) Each Unitholder is duly organized, validly existing, and in good standing
under the Laws of the jurisdiction of its creation, formation, or organization.
There is no pending or, to such Unitholder’s knowledge, threatened action (or
basis therefor) for the dissolution, liquidation, insolvency, or rehabilitation
of such Unitholder.

(ii) Each Unitholder has the power and authority to execute and deliver this
Agreement and to perform and consummate the transactions contemplated herein.
Each Unitholder has taken all actions necessary to authorize the execution and
delivery of

 

17



--------------------------------------------------------------------------------

this Agreement, the performance of its obligations hereunder, and the
consummation of the transactions contemplated herein. This Agreement has been
duly authorized, executed, and delivered by, and is enforceable against, each
Unitholder.

(iii) The execution and the delivery of this Agreement by each Unitholder and
the performance and consummation of the transactions contemplated herein by such
Unitholder will not (i) breach any provision of its organizational documents,
(ii) breach any Law to which such Unitholder is subject, (iii) breach any
contract or order to which such Unitholder is a party or by which such
Unitholder is bound or to which any of such Unitholder’s assets is subject, or
(iv) require any approval, consent, ratification, permission, waiver or
authorization not already obtained, except in the case of clauses (ii),
(iii) and (iv) as would not have a material adverse affect on the ability of the
Unitholder to perform its obligations hereunder and consummate the transactions
contemplated herein.

(iv) Each Unitholder is a “sophisticated investor” as such term is contemplated
by applicable securities Laws (including the related jurisprudence);

(v) The Units are being acquired solely for its own account for investment and
not with a view toward, or for resale in connection with, any “distribution” (as
such term is used in the Act and the rules and regulations thereunder) of all or
any portion thereof;

(vi) It understands and agrees that (A) the Units and the Registrable Securities
may not be sold, pledged, hypothecated or otherwise transferred unless they are
registered under the Act and applicable state securities Laws or an exemption
from such registration is available and (B) the Units and Registrable Securities
will bear the legend specified in Section 9;

(vii) It has adequate means of providing for its current needs and possible
contingencies, is able to bear the economic risks of this investment and has a
sufficient net worth to sustain a loss of its entire investment in the
Partnership if such loss should occur;

(viii) It has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Partnership; and

(ix) It has made its own inquiry and investigation into and based thereon has
formed an independent judgment concerning the Partnership and the Registrable
Securities, and has been furnished with or given adequate access to such
information about the Partnership and the Registrable Securities as it has
requested.

13. Assignment of Registration Rights. Except to the extent prohibited by the
immediately succeeding sentence, the Registration rights of the Unitholders and
their permitted successors and assigns under this Agreement with respect to any
Units, Registrable Securities or other securities may be assigned to any Person
who acquires all or a portion of such Registrable Securities. The Demand
Registration–Davisons rights of the Davison Group Members under Section 3(a) may
not be transferred or otherwise disposed of (directly or indirectly). Any
assignment of Registration rights pursuant to this Section 13 shall be effective
upon receipt by the Partnership of (i) written notice from the assignor
(A) stating the name and address of any assignee, (B) describing the manner in
which the assignee acquired the securities from the assignor and agreeing to be
a party to this Agreement and assuming obligations under this

 

18



--------------------------------------------------------------------------------

Agreement and (C) identifying the securities with respect to which the rights
under this Agreement are being assigned, (ii) a certificate signed by the
assignee assuming all obligations of the assignor under this Agreement and
(iii) any other certificate or document that the Partnership might reasonably
require. Any attempted transfer or other disposition of Registration rights
shall be void ab initio.

14. Miscellaneous. (a) Entire Agreement. This agreement constitutes the entire
agreement between the parties and supersedes any prior understandings, agreement
or representations by or between the parties (other than those contained in any
confidentiality agreement between the parties, dated as of the date hereof),
written or oral, to the extent they have related in any way to the subject
matter hereof.

(b) Parties Bound by Agreement. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and, subject to Section 13, their
respective successors and permitted assigns.

(c) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

(d) Governing Law.

(i) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF TEXAS.

(ii) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT
TO THE JURISDICTION OF THE COMPETENT COURTS OF THE STATE OF TEXAS AND OF THE
UNITED STATES OF AMERICA, IN EACH CASE LOCATED IN HOUSTON, TEXAS (THE “COURTS”)
FOR ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT (AND AGREES NOT
TO COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN THE COURTS), WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE COURTS AND AGREES
NOT TO PLEAD OR CLAIM IN ANY COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(iii) EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PARTY AT THE ADDRESS OF SUCH PARTY SET FORTH IN OR DESIGNATED PURSUANT TO
PARAGRAPH 9 OR BY ANY OTHER MEANS PERMITTED BY THE LAWS OF THE STATE OF TEXAS.

(iv) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY

 

19



--------------------------------------------------------------------------------

TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

(e) No Inconsistent Agreements. The Partnership will not hereafter enter into
any agreement with respect to its securities which is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement.

(f) Remedies. The Partnership acknowledges and agrees that each Holder of
Registrable Securities would be damaged irreparably if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, the Partnership agrees that the Holders of Registrable
Securities will be entitled to seek an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state thereof having jurisdiction over the parties and
the matter, in addition to any other remedy to which they may be entitled, at
law or in equity.

(g) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Partnership
and each Holder of Registrable Securities or on behalf of each Holder of
Registrable Securities by their representative. No waiver by any party hereto of
any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

(h) Further Assurances. Subject to the terms and conditions set forth in this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or to cause to be taken, all actions, and to do, or to cause to be done,
all things necessary, proper or advisable under applicable laws and regulations
to consummate and make effective the transactions contemplated by this
Agreement. If, at any time after the execution of this Agreement, any further
action is necessary or desirable to carry out its purposes, the proper officers
or directors of the Parties hereto shall take or cause to be taken all such
necessary action.

(i) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(j) No Third Party Beneficiaries. Except for the indemnification provisions,
this Agreement shall not confer any rights or remedies upon any Person other
than the parties and their respective successors and permitted assigns.

(k) Termination. This Agreement shall terminate on the later to occur of (i) the
first date on which there are no Registrable Securities and (ii) December 31,
2017; provided, however, that the parties’ obligations under this Agreement that
are intended to survive termination (such as indemnification obligations set
forth in Section 11 and the Partnership’s obligations to pay certain expenses as
set forth herein) shall continue in full force and effect following termination.

 

20



--------------------------------------------------------------------------------

(l) Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given two (2) business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below:

(i) if to the Partnership:

Genesis Energy, L.P.

Attn: Chief Executive Officer

500 Dallas, Suite 2500

Houston, TX 77002

Telephone: (713) 860-2500

Fax:            (713) 860-2636

(with a copy, which shall not constitute notice, to:)

Akin Gump Strauss Hauer & Feld LLP

Attn: J. Vincent Kendrick

1111 Louisiana, Suite 4400

Houston, Texas 77002

Telephone: (713) 220-5839

Fax:            (713) 236-0822

if to the Unitholders:

James E. Davison

c/o Davison Petroleum Products, L.L.C.

2000 Farmerville Highway

Ruston, LA 71270

Telephone: (318) 255-3850

Fax:            (318) 255-8936

(with a copy, which shall not constitute notice, to:)

Andrews Kurth LLP

Attn: G. Michael O’Leary

4200 Chase Tower

600 Travis Street

Houston, Texas 77002

Telephone: (713) 220-4360

Fax:            (713) 220-7130

 

21



--------------------------------------------------------------------------------

(ii) if to a permitted successor Holder of Registrable Securities at the most
current address, and with a copy to be sent to each additional address, given by
such Holder to the Partnership, in writing.

(iii) Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the addresses set forth
above using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.

(m) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local or foreign statute or Law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” shall mean “including, without limitation.” All
personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and vice versa. All references herein to Exhibits,
Schedules, Articles, Sections or subdivisions thereof shall refer to the
corresponding Exhibits, Schedules, Article, Section or subdivision thereof of
this Agreement unless specific reference is made to such exhibits, articles,
sections or subdivisions of another document or instrument. The terms “herein,”
“hereby,” “hereunder,” “hereof,” “hereinafter,” and other equivalent words refer
to this Agreement in its entirety and not solely to the particular portion of
the Agreement in which such word is used. The words “shall” and “will” are used
interchangeably throughout this Agreement and shall accordingly be given the
same means, regardless of which word is used. References to a party hereto shall
include its permitted successors and assigns. Each certificate delivered
pursuant to this Agreement shall be deemed a part hereof, and any
representation, warranty or covenant herein referenced or affirmed in such
certificate shall be treated as a representation, warranty or covenant given in
the correlated Section hereof on the date of such certificate. Additionally, any
representation, warranty or covenant made in any such certificate shall be
deemed to be made herein. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time.

(n) Non-Recourse to General Partner. Neither the Partnership’s general partner
nor any other owner of equity interests in the Partnership shall be liable for
the obligations of the Partnership under this Agreement or any of the
transaction documents, including, in each case, by reason of any payment
obligation imposed by governing state partnership statutes.

[remainder of this page intentionally left blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth in the preamble of this Agreement.

 

PARTNERSHIP: GENESIS ENERGY, L.P. By:   Genesis Energy, Inc., its sole general
partner By:   /s/ Ross A. Benavides Name:   Ross A. Benavides Title:   Chief
Financial Officer

Registration Rights Agreement Signature Page



--------------------------------------------------------------------------------

UNITHOLDERS: DAVISON PETROLEUM PRODUCTS, L.L.C. By:   /s/ Steven K. Davison
Name:   Steven K. Davison Title:   Manager DAVISON TRANSPORT, INC. By:   /s/
James E. Davison, Jr. Name:   James E. Davison, Jr. Title:   President TRANSPORT
COMPANY By:   /s/ Steven K. Davison Name:   Steven K. Davison Title:   President
DAVISON TERMINAL SERVICE, INC. By:   /s/ James E. Davison, Jr. Name:   James E.
Davison, Jr. Title:   President SUNSHINE OIL AND STORAGE, INC. By:   /s/ James
E. Davison Name:   James E. Davison Title:   President

Registration Rights Agreement Signature Page